United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1999
                                     ___________

Kim M. Britt, on behalf of his minor  *
child, Timothy Britt,                 *
                                      *
      Plaintiffs - Appellants,        *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Kenneth S. Apfel, Commissioner of the *
Social Security Administration,       *      [UNPUBLISHED]
                                      *
      Defendant - Appellee.           *
                                 ___________

                              Submitted: December 15, 2000

                                   Filed: February 2, 2001
                                    ___________

Before LOKEN and MAGILL, Circuit Judges, and BATTEY,* District Judge.
                            ___________

PER CURIAM.

      Kim Britt applied for supplemental security income benefits on behalf of his
school-age son, Timothy Britt, under subchapter XVI of the Social Security Act, 42
U.S.C. §§ 1381 et seq. Britt alleged that Timothy was disabled by one or more severe
behavioral disorders. After the application was denied at the initial and reconsideration


      *
       The HONORABLE RICHARD H. BATTEY, United States District Judge for
the District of South Dakota, sitting by designation.
levels, the Commissioner’s administrative law judge held a hearing and issued an
adverse decision. The ALJ found that Timothy has severe mental impairments but
denied the application because Timothy “does not have an impairment or impairments
that so interfere with his ability to function effectively, appropriately, and independently
in an age-appropriate manner that they are comparable to ones that would prevent an
adult from performing substantial gainful activity.” Britt then sought judicial review
of the Commissioner’s adverse decision, arguing that the ALJ failed to give proper
weight to treating physician reports, improperly discredited Britt’s testimony describing
his son’s behavioral problems, and erred in finding Timothy not disabled under the
applicable regulation, 20 C.F.R. § 416.924.

       The district court1 granted summary judgment affirming the Commissioner’s
decision. The court first noted that this claim is governed by a more stringent standard
for determining the disability of a child enacted by Congress after the ALJ’s decision.
Compare 42 U.S.C. § 1382c(a)(3)(A) (1994), with 42 U.S.C. § 1382c(a)(3)(C)(i)
(Supp. II 1996). However, the new standard need not be analyzed if the claim was
properly denied under the prior, more lenient standard. See Briggs v. Callahan, 139
F.3d 606, 608 (8th Cir. 1998). The court then determined that substantial evidence on
the record as a whole supports (i) the relative weight the ALJ gave to the testimony of
the treating physicians, the consulting physician, and Timothy’s second-grade teacher,
and (ii) the ALJ’s decision to discredit, at least in part, Britt’s testimony. Therefore,
the district court concluded that the factual record supports the ALJ’s finding that
Timothy is not limited in his developmental and functional “domains” to the extent
necessary for the “comparable severity” determination that was necessary to a finding
of child disability under the prior statute and regulation.




       1
       The HONORABLE JOSEPH F. BATAILLON, United States District Judge for
the District of Nebraska.

                                            -2-
       Britt appeals, raising the same issues considered by the district court. After
careful review of the administrative record as a whole, we affirm for the reasons stated
in the district court’s thorough Order dated March 13, 2000. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-